846 F.2d 78
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re MARINE AIR SYSTEMS, INC.
No. 88-1049.
United States Court of Appeals, Federal Circuit.
March 29, 1988.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
Marine Air Systems, Inc.  (MAS) appeals from the final decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board refusing registration of MARINE AIR SYSTEMS for "marine air conditioners, marine refrigerators, and component parts," application Ser.  No. 545,883, on the grounds that the alleged mark is merely descriptive of such goods (15 U.S.C. Sec. 1052(e)(1) (1982)) and that MAS failed to establish that its alleged mark had acquired distinctiveness (15 U.S.C. Sec. 1052(f) (1982)).  MAS has failed to persuade the court of factual or legal error in the board's decision.  Accordingly, we affirm for the reasons stated by the board.